On Application for Rehearing, or ‘Amendment of Decree.
MONROE, C. J.
Relator suggests the following, as reasons why a rehearing should be granted, or the decree which has been handed down amended to wit:
That, prior to the date at which its license became delinquent, it tendered $1,050, with the request that the collector accept the same without prejudice to the right of the state to proceed, in court, for the collection of such further amount as might be considered due; that the collector declined to receive the amount so tendered, or any amount less than $2)070, whereupon relator at once brought this proceeding, in order to have determined, without delay, the amount for which it is liable; that, according to the opinion and decree handed down, it is held to be liable for $i,320, or $270 more than was tendered and $750 less than the. collector 'was willing to receive; but that relator is unable to determine whether or not it is the intention to cast it for attorneys’ fees and interest, and, if so, for what amount; and that the decree should therefore be amended in that respect; that in so amending it the court should consider that the intention of the lawmaker is to impose the penalties mentioned upon those who endehvor to avoid the payment of the licenses due by them, and that the penalties which, at most, can properly be imposed upon relator, would be süch as may be predicated upon the difference (of $270) between the $1,050, which it offered to "pay, and the $1,320, which the court found to be due. In support of that view and as authority for the course pursued by it, relator refers to the following language in the opinion of this court in City v. Insurance Co., 52 La. Ann. 1912, 28 South. 270, to wit:
“The proper course to pursue is for the tax debtor, who honestly thinks more is demanded of him than he owes under the law, to pay the amount he holds to be due, protesting it is all he owes, and let the state or municipal corporation to whom the tax is due receive it, not in full of the tax, but on account, reserving its right to demand the remainder, and according to the taxpayer the equal right of resistance as against the demand for the remainder. In such cases, were the taxpayer eventually cast in the suit that followed, he would owe penalties only on such remainder.”
Applying the language thus used to this case, we are of opinion that its tender of $1,050 relieved relator of the penalties imposed by the statute, in so far as that amount is concerned, but that the amount tendered having fallen short of the amount which we find to be due, relator is liable for such penalties with respect to the difference, of $270, as also for the costs of court, since its failure to pay or tender the same left the state no alternative but to appear in court in vindication of its right to recover said difference and deprived it of that amount after relator had become delinquent with respect theretp. We may here remark that our reconsideration of the case has suggested serious doubt as to whether this proceeding should not have been dismissed, since relator here prays that defendant be commanded to receive $1,050, as in full payment of the amount due by it; but, as defendant has not applied for a rehearing, and as the application of relator enables the court to so adjust the matter as to avert another lawsuit, it is unnecessary to go into that question.
Eor the reasons thus assigned; it is ordered *401that the decree heretofore handed down be recast so as to read as follows:
It is ordered that the defendant, state tax collector, issue to relator, Employers’ Liability Assurance Corporation, Limited, a • state license certificate for the year 1916, for the business of accident, health, and workmen’s compensation assurance, on payment of the tax as fixed by section 8 of Act 171 of 1898, as amended- and re-enacted by Act 214 of 1906, and of the attorneys’ fees, interest, and costs as hereinafter specified, and-that said defendant issue to said relator another license tax certificate for the year 1916 for the business of liability, plate glass, burglary and theft, and auto and team property damage insurance, on payment of the tax as fixed by section 9 of Act 171 of 1898 and of attorneys’ fees, interest, and costs, as hereinafter specified. It is further decreed that, as a condition precedent to the obtention of said license tax certificates, relator also pay to said tax collector, as attorneys’ fees, the sum of $27, being an amount equal to 10 per cent, of the $270 referred to in the foregoing.opinion; that it pay interest at the rate of 2 per cent, per month on said amount from March 1, 1916, until the payment shall have been made; and that it pay all the costs of this proceeding.
It is further ordered that the rehearing be refused.